FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10051

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00299-JMS

 v.
                                                 MEMORANDUM*
LATUNIUA POHAHAU,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Latuniua Pohahau appeals from the district court’s judgment and challenges

the 120-month sentence imposed following his guilty-plea conviction for

possession of methamphetamine with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A). We have jurisdiction under 28 U.S.C. § 1291. We dismiss.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Pohahau contends that the district court violated his Sixth Amendment right

to be present at sentencing when it failed to orally pronounce the conditions of

supervised release contained in the written judgment. The government argues that

the appeal should be dismissed based on the appeal waiver contained in the parties’

plea agreement. Reviewing de novo, see United States v. Watson, 582 F.3d 974,

981 (9th Cir. 2009), we dismiss. The district court did not violate Pohahau’s Sixth

Amendment rights. Pohahau’s counsel expressly waived Pohahau’s right to hear

the conditions of supervised release in light of the fact that Pohahau had heard the

same conditions earlier that day when he was sentenced in another criminal case.

See generally Campbell v. Wood, 18 F.3d 662, 671-72 (9th Cir. 1994) (en banc)

(Sixth Amendment right to be present may be waived). Accordingly, the appeal

waiver contained in the plea agreement is enforceable. See Watson, 582 F.3d at

988.

       DISMISSED.




                                          2                                    16-10051